1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITY OF DEMING,

 8                 Plaintiff-Appellee,

 9 v.                                                                          NO. 29,712

10 BILLY EDWARDS,

11                 Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
13 Daniel Viramontes, District Judge

14 Beall & Biehler PA
15 Mary T. Torres
16 Albuquerque, NM

17 for Appellee

18 Billy L. Edwards
19 Deming, NM

20 Pro se Appellant




21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.

23          Appellant, pro se, appeals from the district court’s order dismissing the
 1 complaint on Appellee’s motion to dismiss. This Court filed a first notice of proposed

 2 disposition proposing summary affirmance. Appellant filed two pleadings entitled

 3 “Brief-in-Chief” and a “Brief-in-Chief/Memorandum.” However, these pleadings did

 4 not rectify the problems with the docketing statement, as enumerated in the first

 5 notice. Nor does the memorandum in opposition point out any errors or fact in the law

 6 cited in the first notice. “Our courts have repeatedly held that, in summary calendar

 7 cases, the burden is on the party opposing the proposed disposition to clearly point out

 8 errors in fact or law.” Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754,

 9 955 P.2d 683.       In addition, the first notice warned Appellant that unless           a

10 memorandum in opposition was filed that clearly enumerated the reasons the district

11 court erred in granting Appellee’s motion to dismiss, and the authority in support of

12 each argument, this Court would proceed to affirm the district court. Appellant has

13 not articulated clear legal issues applicable to the appeal, or cited to relevant case law.

14 See Clayton v. Trotter, 110 N.M. 369, 373, 796 P.2d 262, 266 (Ct. App. 1990)

15 (stating that this Court will review pro se arguments to the best of its ability, but

16 cannot respond to unintelligible arguments).

17        For these reasons, and those stated in the first notice of proposed disposition,

18 we affirm the district court.

19        IT IS SO ORDERED.


                                                2
1
2                           MICHAEL D. BUSTAMANTE, Judge

3 WE CONCUR:


4
5 JAMES J. WECHSLER, Judge


6
7 MICHAEL E. VIGIL, Judge




                                  3